Citation Nr: 0519299	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  99-20 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation higher than 10 
percent for the residuals of right ear mastoidectomy, with 
scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to October 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in September 1997 and 
July 1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

This case was previously before the Board, in April 2001, 
when it was remanded for further development.  As will be 
explained, the Board regrettably finds that the case must be 
remanded again, in part, in compliance with Stegall v. West, 
11 Vet. App. 268 (1998) (A remand by the United States Court 
of Appeals for Veterans Claims (Court) or Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders).

The veteran submitted a claim in March 2004 for depression 
and anxiety as secondary to his service-connected diabetes 
mellitus, type II.  This matter is referred to the RO for 
appropriate action.

The issue of entitlement to an initial evaluation higher than 
10 percent for the residual of right ear mastoidectomy, to 
include the scar, addressed in the REMAND portion of the 
decision below is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.   


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claim addressed in this decision.

2.  The medical evidence shows that the veteran has been 
diagnosed with PTSD which is medically attributed to 
stressors he experienced during his active service.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1154, 5102, 5103 and 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board notes that hospital records referenced in the May 
2004 VA examination report are not of record.  However, the 
Board finds it is not necessary to remand in order to obtain 
them.

The Board is granting the veteran's claim seeking entitlement 
to service connection for PTSD.  No additional evidence is 
required to make a determination as to this issue, and, 
hence, any failure to comply with VCAA requirements as to 
this issue would not be prejudicial to the veteran.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires the following:  1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f), 4.125 (2004); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  For the 
purposes of establishing service connection, a stressor is a 
traumatic event 1) to which the veteran was exposed during 
active service and in which the veteran "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others"; and 2) 
which produced in the veteran a response involving intense 
fear, helplessness, or horror.  Cohen, at 141 (citing DSM-
IV).

In the present case, results of VA examination in April 1999 
and May 2004 reflect that the veteran is diagnosed with PTSD.

The April 1999 report reveals the veteran reported a history 
of service in Korea for 13 months.  He stated he was assigned 
to the demilitarized zone and that he and his unit were on 
red alert the entire time they were there.  Their duties were 
to guard the border, and there were skirmishes when enemy 
troops tried to infiltrate into the south.  During one of 
those skirmishes, the veteran reported, his best friend was 
shot in front of him.  He carried his friend to the rear for 
treatment before realizing he was dead.  He returned to his 
position on the machine gun and continued fighting.  Twenty-
one fellow soldiers were killed in that firefight.  Following 
this incident, he was involved in others, but they were not 
so severe.  The veteran described himself presently as a 
recluse, and stated that he tried to stay away from people.  
He further reported subjective complaints of night sweats, 
nightmares, and that his wife told him he screams and howls 
in his sleep, sometimes sounding like he is giving orders.  
He said he does not remember these things, but his behavior 
while asleep has frightened his wife.  He voiced paranoia 
about people in general.  But, while he admitted having 
difficulty communicating with his family, he expressed 
happiness that he lived with his family-including his son 
and his son's family.

The examiner observed the veteran to present as older than 
his given age.  He was able to describe the stressful events 
he experiences in service with no particular change in 
emotional make up.  His content of thoughts seemed to 
indicate symptoms of PTSD-like behavior from the time he 
described in Korea, when his friend died.  He has, since 
then, experienced anger, isolation, and frequent nightmares.  
Cognitive functions were found to be within normal limits.  
He exhibited insight into his problems presently, but 
reported not in the recent past.  Judgment was found to be 
fair.

The examiner noted that the veteran had been receiving 
treatment from the mental health clinic for the past three 
years, but had not mentioned his Korean service.  When asked 
about this, the veteran said he couldn't really say why he 
hadn't talked about it.  He had started treatment initially 
because of marital problems.  The examiner diagnosed PTSD by 
the patient's description but stated that the events the 
veteran described needed to be verified.  It is not clear 
from the report that the veteran's claims file had been 
reviewed.

In May 2004, the veteran again underwent VA examination, at 
which time he reported additional subjective complaints of 
visual hallucinations, problems with concentration and 
memory, verbal aggressiveness, hyper vigilance, intrusive 
thoughts, depression and episodes of anxiety, and grief over 
the suicide death of his son.  He further reported difficulty 
watching war movies and that hearing Taps made him emotional.  
In addition, he said he can tolerate only 10-15 minutes of 
news on Iraq before he must turn it off.  In discussing his 
stressors, he described intrusive thoughts about his combat 
experiences and the loss of friends in Korea.  He said that 
April is a bad month for him because of a big firefight with 
the North that occurred in April 1968.  His best friend was 
killed then, along with others.  He reported being angry for 
many years about this, but stated that he can accept it now.  
When talking about his son's suicide, though, he said he 
thinks about it everyday and that his heart is broken but he 
is learning to move on.  

The examiner objectively observed the veteran to present as 
casually dressed and wearing dark sunglasses, which he 
removed briefly before apologizing and replacing.  His mood 
was euthymic and was pleasant and jovial throughout the 
evaluation, except when speaking about his son's suicide.  At 
that time, he became notably agitated and angry, and the 
examiner changed the subject.  The veteran spoke loudly, but 
the examiner noted it was probably due to his hearing loss.  
The veteran expressed no suicidal or homicidal ideation or 
intent, and he described himself as cautious around others.  
The examiner noted he did not appear either paranoid or 
suspicious, and found the veteran's social judgment and 
insight to be good.

The examiner diagnosed PTSD in AXIS I and in AXIS IV noted 
the death of the veteran's son, exposure to combat, and above 
the knee amputation.  The examiner specifically stated that 
his conclusions were based on a review of the veteran's 
claims file, in addition to a clinical interview.

VA treatment records show complaints of and treatment for 
symptoms of PTSD including periods of hospitalization in June 
2000 and admission to the Stress Treatment Program in the 
same month.  Discharge documents from the June 2000 
hospitalization reveal a diagnosis of PTSD in AXIS I and in 
AXIS IV level of stressors catastrophic due to combat trauma, 
financial problems, five deaths past year particularly the 
suicide death of his son and marital problems.  As noted 
above, the veteran was also hospitalized in November 2003 and 
was diagnosed at discharge, as reported in the May 2005 VA 
examination report, with a depressive disorder, not otherwise 
specified, and a history of PTSD.  Records of this 
hospitalization are not present in the claims file now before 
the Board.

In the present case, the Board finds that VA examination 
reports and treatment records, including the June 2000 
hospital discharge summary, establish that the veteran is 
diagnosed with PTSD that is the result of stressors he 
experienced in combat in Korea.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379 (1998).

The Board now turns to the question of verification of the 
veteran's averred stressors.

The veteran avers that he suffers from PTSD as a result of 
stressors he experienced in combat while on active duty in 
Korea.  Service personnel records show that he was assigned 
to Alpha Company, 1st Battalion (M), 17th Infantry, 7th 
Infantry Division from February 1968 through February 1969, 
and that he served in Korea during this time.  His military 
occupational specialty (MOS) was 11B10 and 11B20, rifleman 
and gunner, respectively, at this time.  He reported the 
following stressors:

I was stationed on border patrol, which 
was on constant Red Alert.  We were on 
patrol on Easter morning 1968.  We were 
under attack and fire from the Korean's 
was (sic) coming in from everywhere.  [My 
friend] was killed right in front of me.  
Had he not been there the bullets would 
have hit me.  I dragged him back to the 
bunker and he was already dead.

Stressors gleaned from VA examination reports and treatment 
records include exposure to combat including receiving and 
returning fire, being on patrol, being subjected to mortar 
fire and sniper fire, and the loss of other men in his unit 
during firefights-including the firefight occurring in April 
1968 when the unit lost 21 men including his friend.

Research results from the U.S. Army Center for Research of 
Unit Records returned findings for March 1968 through May 
1968 only, which represents a fragment of the time the 
veteran was assigned to duty in Korea.  A search of morning 
reports during this time for Company A, 1st Battalion, 17th 
Infantry did not document any wounded or killed in action for 
this time period.  However, a chronology of events submitted 
by the 8th Army for April 1968 revealed the following:

?	On April 14, 1968, North Korea (NK) Communists ambushed 
and killed four United Nationals Command (UNC) soldiers, 
two US, two KATUSA, and wounded two others, 800 yards 
south of the Joint Security Area (JSA).  The soldiers 
were aboard a truck making a routine trip in the 
headquarters (HQ) area of the Military Airlift Command 
(MAC), taking UNC guards to the JSA, when the attack 
came at 1100 hours.

?	On April 18, 1968, two US soldiers were slain in an 
ambush by NK raiders, both of the US Army Support Group 
(USA Spt Gp), JSA, received a full Military funeral at 
Yoido (K-16) Airfield.  Two US soldiers were wounded in 
the same attack south of Panmunjom.

?	On April 21, 1968, a US patrol and a NK force of 50-75 
men clashed in the southern portion of the DMZ, leaving 
one US dead, three wounded in action (WIA), and four 
Communists dead.  The incident brings the total number 
of US casualties caused by Communist provocations since 
January 1, 1968, to five killed in action (KIA) and 20 
WIA.

?	On April 23, 1968, a US soldier was killed by a NK 
attack in the UNC sector of the DMZ.  He received a last 
salute at Yoido Airfield before his body was flown to 
the US.

?	On April 27, 1968, a KATUSA was killed and two US 
soldiers of the 7th Infantry (7th Inf), a higher 
headquarters of the 1st Bn, 17th Inf, were WIA when their 
patrol was ambushed by NK marauders near Panmunjom.  The 
incident raised the UNC casualties it the past two weeks 
to nine KIA and eleven WIA.

?	On April 30, 1968, a bomb was hurled into the Korean 
International Telecommunications Center, injuring seven 
people.  Communications facilities were undamaged by the 
blast which is believed to be an act of NK sabotage.

Online investigation further reveals that the 1st Battalion, 
17th Infantry Regiment is recognized by VA as having served 
along the DMZ in Korea in areas exposed to herbicides for 
defoliation from April 1968 through July 1969.  Events 
occurring during 1968 include 68 NK gun boats seized and the 
USS Pueblo incident, which occurred over 15 nautical miles 
off the NK coast, in the Sea of Japan.  The crew of 82 US 
members were released in December 1968.  Other incidents:

?	On August 20, 1968, a NK agent boat was intercepted off 
Cheju Island, 12 NK were wounded in action (WIA) and 2 
were KIA.  

?	On November 1968, the NK landed approximately 120 NK 
commandos near Samchok, Republic of Korea (ROK) with 107 
NK WIA and 2 NK KIA.  

An article by Major Vandon E. Jenerette, U.S. Army, Retired, 
entitled "The Forgotten DMZ" further describes the 
atmosphere of US operations in the DMZ in Korea from 1966 
through 1969.

From late 1966 through 1969, the Korean 
peninsula provided the background for a 
military confrontation that included 
guerrilla warfare, sabotage and terrorism 
directed against the people of South 
Korea and the Americans serving there.  
The situation tested the willpower and 
reserve of the United States and the 
Republic of Korea (ROK)... 

The point man gripped his M16 rifle 
tightly as he pushed through the 
underbrush.  Carefully looking for booby 
traps along the trail, he strained his 
ears listening for the slightest sound to 
his front.  It was dark as the patrol 
inched its way forward through the valley 
far below the guard posts on the hills of 
the demilitarized zone (DMZ).  A branch 
snapped somewhere in the darkness.  A 
point man turned to signal the patrol to 
stop as a shot rang out, hitting him in 
the chest.  Grenades exploded, sending 
blinding flashes along with shrapnel into 
the night sky in all directions.

The young sergeant leading the patrol ran 
forward in a low crouch as his men 
automatically started shooting and fanned 
out along the sides of the trail.  As he 
crested the small rise separating the 
main body from the point man, a burst of 
fire caught him in the shoulder, knocking 
him to the ground.  He fought to remain 
conscious as he crawled toward the body 
of the point man.  He yelled, but there 
was no answer.

Meanwhile, as the radio operator grabbed 
the hand mike of the radio and called 
back to the command post for help, the 
assistance patrol leader shouted for 
covering fire and slithered forward.  
Everyone was shooting, and the dull 
"thunk" of the M79 grenade launcher was 
answered by a "kaboom" as it exploded 
on the far side of the rise.

The sergeant's voice could be heard 
between the shooting as he yelled for a 
medic, and the specialist four (SP4), now 
in charge, had only one thin on his mid-
to get the wounded out of the line of 
fire.  He shouted back to the men in the 
rear to move around the hill to a 
position where they could put more fire 
on the enemy;  but as quickly as it had 
begun, the shooting stopped.

The radio squawked to life and asked for 
a situation report and location as the 
survivors regrouped and prepared for a 
counterattack.

The battle scene described was Korea in 
the late 1960's.  It was the United 
States' other "DMZ."  A nearly 
forgotten place where soldiers from the 
2d Infantry "Indianhead" division and 
the 7th Infantry "Bayonet" Division were 
engaged in combat operations on a smaller 
scale, but no less deadly, than the 
operations faced during the same period 
by fellow "grunts" in Vietnam.  

***

During the nine-month period from May 
1967 through January 1968, in the US 
sector of the DMZ alone there were more 
than 300 reported hostile acts during 
which 15 US soldiers were killed and 65 
wounded.

As a result of the sudden deterioration 
of the cease-fire, coupled with the fact 
that US soldiers were once again fighting 
along the DMZ, the commander in chief of 
US Pacific Forces requested that the area 
north of the Imjin River and south of the 
DMZ be designated as a hostile fire zone.  
The Joints Chiefs of Staff supported the 
request which was approved by the 
Department of Defense.  The memorandum 
sent forward outlined the evaluation of 
the situation:  "The men serving along 
the demilitarized zone (DMZ) are no 
longer involved in cold war operations.  
They are in every sense of the word, 
involved in combat where vehicles are 
blown up by mines, patrols are ambushed, 
and psychological operations are 
conducted on a continuing basis against 
the Korean Augmentation troops with the 
US Army."

Korea had gone from cold war to hot war 
overnight.  Incidents of violence along 
the DMZ and in the interior of South 
Korea sky rocketed.  However, these 
actions were only a prelude to more 
violent and drastic attacks yet to come.

***

[During the Tet Offensive, which began on 
the evening of 31 January 1968, North 
Korean commandos attempted to break into 
the presidential palace in Seoul.]  

... In this action, later known as the 
"Blue House Raid," 31 highly trained 
North Koreans infiltrated through the US 
sector of the DMZ on a mission to 
assassinate the South Korean president, 
Park Chung Hee.

[The North Koreans were stopped by ROK 
troops and police.  Following this 
incident, the North Koreans seized the 
USS Pueblo.]

***

Meanwhile, North Korean violence and 
activities directed against the ROK and 
US forces in the DMZ increased in 1968 
after the Blue House Raid and the USS 
Pueblo seizure.  The next large-scale 
action was the landing of 120-man 
commando team on the east coast of South 
Korea.  All the infiltrators were 
eventually killed or captured, but only 
after the loss of many civilian lives.  
During 1968 alone, North Korean agents 
arrested in the South numbered 1,245.

***

Two brigade headquarters and five 
tactical battalions, four from the 2d 
Infantry Division [one from the 7th 
Infantry Division], faced the communists 
north of the Imujin River.

***

Further to the south, in the 7th Infantry 
Division area of operations around 
Tongduchchon and Tok-ko-ri, foot and 
airmobile patrols conducted counter 
guerrilla operations to secure the area 
against the North Korean.

These patrols ranged in duration from a 
few hours to several days and stakeouts 
and ambushes would be set along suspected 
avenues of infiltration.  Isolated radio 
relay sites, occasionally the targets of 
North Korean problems, were reinforced by 
ad hoc security detachments made up of 
scouts, cooks supply clerks, and medics.

***

As a result of US military actions, in conjunction with ROK 
efforts, the number of incidents initiated by the NK 
communists dropped from more than 700 in 1968 to just over 
100 in 1969.  Notwithstanding, the article notes that flare-
ups of NK hostility continued into 1969.

The Board notes that the veteran was in Korea from February 
1968 through February 1969, during the later part of the 
increase in NK aggression toward the South, including the 
above-described combat and terrorist activities along the 
DMZ-insight into the intensity thereof which is provided by 
the above excerpted parts of Major Jenerette's article.

Given the time period during which the veteran was assigned 
to the 1st Battalion of the 17th Infantry Regiment, 7th 
Infantry Division, the descriptions of combat occurring at 
the DMZ, and the fact that the veteran was in an MOS 
traditionally associated with combat duty, the Board finds 
this information is sufficient to verify that the veteran 
participated in combat against the enemy.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); 38 C.F.R. § 3.102.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. 38 U.S.C.A. § 1154(b) (West 
2002); see also Pentecost, supra.

After review of the evidence the Board finds that service 
personnel records and the historical information concerning 
the veteran's unit found online establish that the 1st 
Battalion, 17th Infantry Regiment, 7th Infantry Division and, 
hence, the veteran, served in combat.  As his stressors are 
consistent with service as a Rifleman and Machine Gunner 
during combat operations, the Board finds no further 
verification of the veteran's stressors are necessary.  

As noted above, this veteran's treating VA health care 
providers have found his PTSD to be the result of his 
participation in combat in Vietnam.  

In summary, the record presents a valid diagnosis of PTSD 
related to stressful experiences the veteran reported he 
underwent during combat in Korea.   The evidence of record 
establishes that the veteran's unit and, hence, the veteran, 
participated in combat.

Accordingly, after careful review of all the evidence of 
record, the Board finds that the veteran manifests PTSD that 
is the result of stressors he experienced while in combat in 
Korea.  The Board therefore concludes that service connection 
for PTSD is appropriate.




ORDER

Service connection for PTSD is granted.


REMAND

The veteran also seeks an initial evaluation greater than 10 
percent for his service-connected right ear mastoidectomy 
residuals, including a scar.

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.

In this regard, the Board notes that this claim was remanded 
in April 2001 to provide the veteran with notice of changes 
in the laws and regulations governing the evaluation of 
diseases of the ear and other sense organs.  See 64 Fed. Reg. 
25202 through 25210 (May 11, 1999).  Accordingly, the RO re-
evaluated the veteran's ear disability and assigned a 
compensable evaluation for the residuals of right 
mastoidectomy, itself, to include the residual scar, as well 
as a separate, compensable evaluation for bilateral hearing 
loss, in a January 2004 rating decision.  In its decision, 
the RO noted that it considered this to be a complete grant 
of benefits.  However, there are problems with this action.  
Specifically, the RO provided no notice of the revised 
regulations either in the rating decision or the subsequent, 
December 2004, supplemental statement of the case.  In 
addition, no notice was given to the veteran of what evidence 
was needed to prevail in his claim for a higher initial 
evaluation.

The Board further notes that a separate, compensable 
evaluation may be warranted for the scar that is the residual 
of the inservice mastoidectomy.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  However, in arriving at the determination 
that the scar did not warrant separate evaluation, the RO 
failed to give notice of the regulations governing the 
evaluation of a scar.  Moreover, the regulations governing 
the evaluation of scars were also revised during the pendency 
of the veteran's claim.  See 67 Fed. Reg. 49590- 49599 (July 
31, 2002) and corrections 67 Fed. Reg. 58448- 58449 (Sept. 
16, 2002).

As explained in the original, April 2001 remand, VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects. VAOPGCPREC 7-2003 (November 19, 2003).  The revised 
amended versions may only be applied as of the effective date 
and, before that time, only the former version of the 
regulation may be applied. VAOPGCPREC 3-2000 (Apr. 10, 2000).

As reflected by the rating criteria, the RO has granted the 
maximum benefit for the veteran's residuals of mastoidectomy 
allowed under Diagnostic Code 6200.  However, the RO has not 
considered whether entitlement to an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) may be appropriate 
in the present case for this disability.  This matter must be 
remanded for appropriate VCAA notice and development.

Given the foregoing, the Board finds it is necessary to 
remand this claim for compliance with the April 2001 Remand.  
See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the 
Court or Board confers on the claimant, as a matter of law, 
the right to compliance with the remand orders).  In 
addition, remand is further required for compliance with 
VCAA, compliance with Esteban, supra, and consideration of 
38 C.F.R. § 3.321.  

The Board observes that the RO granted an evaluation of 10 
percent subsequently, in a January 2004 rating decision.  
However, as this increased rating does not constitute a full 
grant of all benefits possible for the veteran's right ear, 
and as the veteran did not withdraw his claim, the issue 
concerning entitlement to a higher initial rating for this 
disability is still pending.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 7-
2004, are fully complied with and 
satisfied as to the issues of entitlement 
to a higher initial evaluation for the 
residuals of his right ear 
mastoidectomy-to include the changes in 
law and regulations governing the 
evaluation of diseases of the ear and 
other sense organs, and of skin, as well 
as for extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1).  In particular, 
the RO must inform the appellant: (1) of 
the notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate the 
claims for entitlement to an initial 
higher evaluation for the residuals of 
his right ear mastoidectomy-to include 
the changes in law and regulations 
governing the evaluation of diseases of 
the ear and other sense organs, diseases 
of the skin and for entitlement to 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1); (3) about the information 
and evidence that VA will seek to 
provide; (4) about the information and 
evidence the appellant is expected to 
provide; and (5) request or tell him to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issue on appeal.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
service-connected right ear mastoidectomy 
from April 1997 to the present.  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers-that 
are not already of record.  In 
particular, the RO should request any and 
all treatment records for treatment 
accorded him for his service connected 
right ear mastoidectomy from the VA 
Medical Center (MC) in Bay Pines and St. 
Petersburg, Florida and any other VAMC 
the veteran may identify, from 1997 to 
the present-that are not already of 
record.

4.  Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

5.  Following completion of the above, 
the RO should make arrangements for the 
veteran to be afforded an examination, by 
appropriate specialist, to determine the 
nature and extent of his service 
connected residuals of right ear 
mastoidectomy.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course of 
and the service connected residuals 
of right ear mastoidectomy, 
including the scar.
?	Describe any current symptoms and 
manifestations attributed to the 
residuals of right ear 
mastoidectomy, including the scar.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all right ear pathology, 
including the scar.  

6.  After receipt of any and all newly 
acquired evidence, the RO should review 
the appellant's claims for entitlement to 
an initial higher evaluation for the 
service connected residuals of right ear 
mastoidectomy, including the scar, in 
consideration of VAOPGCPREC 7-2003 and 
VAOPGCPREC 3-2000, and of Esteban, supra.  
If the decisions remain in any way 
adverse to the appellant, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran is scheduled for examination, he is advised that 
failure to appear for a scheduled VA examination without good 
cause could result in the denial of his claims.  38 C.F.R. 
§ 3.655 (2003).  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A.  BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


